DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-20 in the reply filed on October 28, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
1.	Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are vague and indefinite in the recitation of “thereby forming a sample-bead mixture.”  The recitation of bead appears for the very first time in the formation step.  While the “solid support coated with Treponema pallidum antigen” could indeed be a bead, the claims simply do not recite a bead.  Accordingly, one of ordinary skill in the art would be unable to determine the metes and bounds of the claimed invention as forming a bead from any and all solid supports would be mutually exclusive with any solid support that is not a bead.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




2.	Claim(s) 11-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Castro et al.
	The claims are drawn to a method of detecting the presence of syphilis antibodies in a sample comprising:
	(a) contacting the sample with (i) a solid support non-covalently attached to cardiolipin-lectin-cholesterol antigen, wherein the cardiolipin-lectin-cholesterol antigen is attached to the solid support by ionic interaction; and (ii) a solid support coated with Treponema pallidum antigen, thereby forming a sample-bead mixture;
	(b) washing the sample-bead mixture to remove unbound sample
	(c) contacting the solid supports of (i) and (ii) with a labeled anti-human immunoglobulin (Ig) antibody; and
	(d) detecting the presence of syphilis antibodies by detecting the label on the anti-human Ig antibody.

	Castro et al (US Publication 2014/0322800) disclose of an assay for detecting syphilis via detection of antibodies to non-Treponemal or Treponemal antigens.  (See claim 15 and paragraph 0016).  Castro et al further disclose of solid supports comprising beads.  (See paragraph 0149).  Castro et al disclose that the non-Treponemal antigen can comprise cardiolipin, lecithin, and cholesterol.  (See paragraph 0180).  Castro et al further disclose that the Treponemal antigen can comprise 16-20 kDa (17 kDa) or 47 kDa antigens.  (See paragraph 0176).  Castro et al further disclose of washing the plate one or more times to remove unbound materials.  (See pargraph 0191).  Castro et al further disclose of labeled anti- human IgG and labeled anti-human IgM.  (See claim 19).  Castro et al further disclose employing different detectable labels.  (See paragraph 0022).  Castro et al further set forth that any suitable method for immobilizing an agent to a solid support includes ionic interactions, hydrophobic interactions and covalent interactions.  (See paragraph 0108; claim 12).  Castro et al further disclose of employing release agents including SDS, an ionic detergent, as well as non-ionic detergents.  (See paragraph 0164).    
	Accordingly, Castro et al disclose of each and every limitation of the instantly filed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al in view of Trau et al.
	The claims are drawn to a method of detecting the presence of syphilis antibodies in a sample comprising:
	(a) contacting the sample with (i) a solid support non-covalently attached to cardiolipin-lectin-cholesterol antigen, wherein the cardiolipin-lectin-cholesterol antigen is attached to the solid support by ionic interaction; and (ii) a solid support coated with Treponema pallidum antigen, thereby forming a sample-bead mixture;
	(b) washing the sample-bead mixture to remove unbound sample
	(c) contacting the solid supports of (i) and (ii) with a labeled anti-human immunoglobulin (Ig) antibody; and
	(d) detecting the presence of syphilis antibodies by detecting the label on the anti-human Ig antibody,
	wherein the surface of the solid support of (i) is functionalized with polyethylenimine.

	The teachings of Castro et al are set forth above.
	Castro et al do not teach of beads which are functionalized with polyetylenimine.
	Trau et al (US Publication 2003/01124564) teach that it was routine in the art to functionalize beads with polyethylenimine for attachment to molecules of interest.  (See paragraph 0144).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have preformed the method as taught by Castro et al and to further functionalize the beads with polyethylenimine prior to attachment to an antigen as it was routine in the prior art as taught by Trau et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,324,091.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly filed claims directed to a method of detecting the presence of syphilis antibodies in a sample comprising:
	(a) contacting the sample with a (i) solid support non-covalently attached to cardiolipin-lectin-cholesterol antigen, wherein the cardiolipin-lecithin-cholesterol antigen is attached to the solid support by ionic interaction; and (ii) a solid support coated with Treponema pallidum antigen, thereby forming a sample-bead mixture;
	(b) washing the solid supports of (i) and (ii) to remove unbound sample
	(c) contacting the solid supports of (i) and (ii) with a labeled anti-human immunoglobulin (Ig) antibody; and
	(d) detecting the presence of syphilis antibodies by detecting the label on the anti-human Ig antibody; are anticipated by the claims of ‘091 directed to a method of detecting the presence of syphilis antibodies in a sample comprising:
	(a) contacting the sample with (i) cationic beads non-covalently coated with cardiolipin-lectin-cholesterol antigen unmodified to reduce hydrophobicity; and (ii) beads coated with Treponema pallidum antigen in the same compartment, thereby forming a sample-bead mixture;
	(b) washing the sample-bead mixture to remove unbound sample
	(c) contacting the sample-bead mixture with a labeled anti-human immunoglobulin (Ig) antibody; and
	(d) detecting the presence of syphilis antibodies by detecting the label on the anti-human Ig antibody.


5.	Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,648,981.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly filed claims directed to a method of detecting the presence of syphilis antibodies in a sample comprising:
	(a) contacting the sample with a (i) solid support non-covalently attached to cardiolipin-lectin-cholesterol antigen, wherein the cardiolipin-lecithin-cholesterol antigen is attached to the solid support by ionic interaction; and (ii) a solid support coated with Treponema pallidum antigen, thereby forming a sample-bead mixture;
	(b) washing the solid supports of (i) and (ii) to remove unbound sample
	(c) contacting the solid supports of (i) and (ii) with a labeled anti-human immunoglobulin (Ig) antibody; and
	(d) detecting the presence of syphilis antibodies by detecting the label on the anti-human Ig antibody; are anticipated by the claims of ‘981 directed to a method of detecting the presence of syphilis antibodies in a sample comprising:
	(a) contacting the sample with (i) cationic beads non-covalently coated with cardiolipin-lectin-cholesterol antigen unmodified to reduce hydrophobicity; and (ii) beads coated with Treponema pallidum antigen in the same compartment, thereby forming a sample-bead mixture;
	(b) washing the sample-bead mixture to remove unbound sample
	(c) contacting the sample-bead mixture with a labeled anti-human immunoglobulin (Ig) antibody; and
	(d) detecting the presence of syphilis antibodies by detecting the label on the anti-human Ig antibody.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. The examiner can normally be reached Mon-Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        November 1, 2022